Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions.
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on March 8, 2021 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on March 8, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 11, 13, and 15–17 are now amended.
Claims 1–17 are pending in the application. 
The objection to claims 1 and 15–17 is hereby withdrawn in view of the current amendment.
The rejection of claim 11 under 35 U.S.C. § 112, second paragraph is hereby withdrawn responsive to the amendment clarifying the scope of claim 11.
Claims 1–5 and 13–16 stand rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0132498 A1 (“Miller”) in view of the Applicant’s admissions of prior art in at least paragraphs 37, 38, and 40 of the originally filed specification (“Admitted Prior Art”). The Applicant traverses this ground of rejection, but respectfully, the traversal is not persuasive.
First, while the Examiner generally agrees with most of the Applicant’s contentions about Miller on pages 9–10 of the Response, the Examiner respectfully disagrees that identifying a native remote control by capturing and looking up its emitted signals via a depth camera is “completely different” from capturing an image of the native remote control and then using that captured image to identify the native remote control. (Response 10). Miller’s depth camera 720 captures far more than merely the infrared signals; it captures a full image comprising the full spectrum of light, complete with both visible light together with the infrared light beyond human vision. Miller ¶¶ 73 and 79. The only difference is that Miller only uses the infrared portion of the image to search its corresponding database of known native remote controls.
With that in mind, the relevant inquiry is whether it would have been obvious to a person of ordinary skill at the time of the invention to use the full image of visible light that Miller’s depth camera captures to query a database of images of native remote controls—particularly in view of the Admitted Prior Art’s disclosure of “conventional algorithms” for looking up images and the evidence that one of ordinary skill would have recognized Miller’s shortcoming in limiting its search to infrared signals.
The Examiner appreciates the Applicant’s position “that the proposed Admitted Prior Art describes how the match is identified” and “does not describe what is being matched.” (Response 10) (emphasis original). In other words, the Applicant contends that, to the extent there is any admission of prior art, the admission is limited the algorithms being conventional, whereas the Applicant contends the input into those algorithms (the images of the input devices) is new. However, the Examiner respectfully disagrees with this position for two reasons.
First, while the Applicant’s contention addresses the specifications description of “conventional comparison algorithms,” (Spec. ¶ 38) it does not address the rest of the admitted prior art. According to the written description, the functionality for the claimed step of finding an entry in a database of multiple user manipulable hand held input devices that matches the image of the user manipulable hand held input device is performed by the object-recognition module 156. (See Spec. ¶ 38 (“The object-recognition module 156 can compare the detected object 114 to reference images or object templates electronically stored in an object database 214.”)) But earlier, the disclosure admits that the “object-recognition module 156 . . . can be conventional and well-characterized in the art.” (Spec. ¶ 37). Thus, even if the Applicant’s traversal adequately explains away the “conventional comparison algorithms” portion of the admitted prior art, the Applicant has not yet given a reason for why the object-recognition module 156—which the disclosure characterizes as “conventional and well-characterized in the art”—fails to teach the claimed invention, particularly in light of the disclosure that object-recognition module 156 compares the detected object 114 to reference images or object templates electronically stored in an object database 214, as claimed.
Second, even assuming arguendo that the admitted prior art fell short of describing “what” is being matched, this argument fails to appreciate for the rest of the evidence in the rejection. That is, in addition to the explicit teachings from Miller and the Admitted Prior Art, the rejection also provides substantial evidence that one of ordinary skill in the art would have recognized a shortcoming with Miller’s infrared lookup due to multiple remote control brands sometimes employing the same infrared patterns. (See Final Act. 12 ¶ 49) (Dec. 16, 2020).
Knowing this, “the examiner must step backward in time and into the shoes worn by the hypothetical ‘person of ordinary skill in the art’ when the invention was unknown and just before it was made.” MPEP § 2142. It is clear that at that time, the skilled artisan knew (1) Miller’s base device, which included a visible light camera, (2) a reason to think that Miller’s infrared lookup might be problematic for similar infrared patterns, and (3) how to make and use a database that queries images of objects using a query image of the desired object (per the admitted prior art). Using a known solution to solve a known problem is prima facie obvious. 
For these reasons, claim 1 stands rejected as obvious over Miller in view of the Admitted Prior Art. 
Regarding claim 11, the Examiner agrees that the present amendment narrows the scope of the claim in a way that precludes Miller’s teachings, and therefore, claim 11 is now allowable but for its dependence from a rejected parent claim.
Regarding claim 13, the Examiner agrees that the Applicant removed the contingent limitation problem, but because of the claim language now using the disjunctive “or” for each of the two alternatives (i) and (ii), the additional limitations of claim 13 continue to read on Miller’s disclosure.
For these reasons, and for the reasons that follow in the Office Action, claims 1–5, 11, and 13–16 stand rejected under 35 U.S.C. § 103(a) for being obvious over Miller in view of the Applicant’s admissions of prior art in at least paragraphs 37, 38, and 40 of the originally filed specification. Claims 6–10 and 17 are also rejected under 35 U.S.C. § 103(a) over Miller and the admitted prior art, and further in view of the additional prior art cited below.
In addition, in order to promote compact prosecution, this Office Action provides a second ground of rejection for each of the claims that does not rely on the Admitted Prior Art.
Accordingly, the Applicant’s request for a notice of allowance (Response 14) is respectfully denied.
CLAIM OBJECTIONS
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
I.	MILLER AND KWON TEACH CLAIMS 1–5 AND 13–16.
Claims 1–5, and 13–16 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0132498 A1 (“Miller”) in view of U.S. Patent Application Publication No. 2012/0236161 A1 (“Kwon”).
Claim 1
Miller teaches:
A method performed by a gesture recognition and control system for using gestures to supplant or augment use of a user manipulable hand held input device coupled to an electronic device, the method including:
As shown in FIG. 5, “a method 500 for learning remote control signals for controlling an external device is illustrated. Method 500 may be carried out by an entertainment system (e.g., entertainment system 102 of FIG. 1).” Miller ¶ 50. “Entertainment system 102 is one non-limiting example of computing system 700,” Miller ¶ 59 (referring FIG. 7), and therefore, all of the foregoing will be discussed together, and this rejection will refer entertainment system 102 and computing system 700 interchangeably.
capturing, in a three-dimensional (3D) sensor space, an image including the user manipulable hand held input device and a body part of a user;
“Method 500 includes, at 502, receiving signal information indicating an infrared remote control signal observed by a depth camera . . . emitted from a native remote control device to an associated external device, such as display device 104, controlled by the native remote control.” Miller ¶ 50. Additionally, as shown in FIG. 7, “[d]epth camera 720 may include an infrared light 722 and a depth camera 724 (also referred to as an infrared light camera),” and are further “configured to acquire video of a scene including one or more human subjects” and “to process the acquired video to identify one or more postures and/or gestures of the user.” Miller ¶ 73.
finding an entry in a database of multiple user manipulable hand held input devices that matches the image of the user manipulable hand held input device by comparing 
At step 506, “upon receiving the signal information of the remote control signal, the entertainment system may communicate identifying characteristics of the remote control signal to a remote service. The remote service may use the identifying characteristics to lookup the objective [of the remote control signal] (e.g., change channel up).” Miller ¶ 51. 
wherein each user manipulable hand held input device, having an entry in the database, respectively generates one or more signals in response to performing one or more specific control manipulations with each respective user manipulable hand held input device;
The remote service is able to look up the definition of the remote control signal because it stores “specific remote control signals for a particular external device.” Miller ¶ 49; see also Miller ¶ 51 (“the remote service may also send other objectives associated with other remote control signals. As a non-limiting example, if the change channel up command corresponds to a particular model of display device, all remote control signals corresponding to that model of display device may be sent.”).
determining a primary control mode of primarily controlling the electronic device using 3D gestures or using control manipulations directly from the user manipulable hand held input device; and
Having learned the infrared signal from the native remote control and the signal’s corresponding objective, the entertainment system 102 is now able to perform method 200 for using a non-infrared emitting control device to control an external device. In particular, “the device command may be received from a skeletal modeling module at 210,” via the depth camera, and then “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27. 
controlling the electronic device using the determined primary control mode.
In response, “at 214, method 200 includes sending an instruction to the depth camera indicating the remote control signal to emit from the depth camera. The remote control signal may be configured to cause the external device to perform an action associated with the device command.” Miller ¶ 28.
Since Miller only discloses comparing a portion of the user manipulable hand held device (i.e., its infrared signal) to multiple user manipulable hand held input devices included in a database, Miller cannot be said to explicitly disclose “comparing the user manipulable hand held device of the capture image to the multiple user manipulable hand held input devices included in the database.”
Kwon, however, teaches a method (FIG. 5) comprising:
finding an entry in a database of multiple user manipulable hand held input devices that matches the image of the user manipulable hand held input device by comparing the user manipulable hand held device of the capture image to the multiple user manipulable hand held input devices included in the database, 
“A user may capture the first electronic device 300 that is to be connected to another electronic device, for example, the image display device 100, by using the camera 236 built in the portable terminal 200.” Kwon ¶ 119. “Then, the control unit 280 may identify identification information such as the product name or the model name of the first electronic device 300 by using an image outputted from the camera 236. For this, a database for searching a product having a similar appearance to the first electronic device 300 may be established in the storage unit 270, or a character recognition algorithm for recognizing the product name or the model name of the first electronic device 300 through the image may be performed by the control unit 280.” Kwon ¶ 120.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Miller’s camera-based recognition of a handheld device by supplementing the lookup with Kwon’s technique of using a database for searching a product having a similar appearance to the device (rather than merely having a similar infrared signal appearance). One would have been motivated to use Kwon’s image lookup technique to improve Miller because Kwon’s lookup technique would help resolve ambiguities between different remote control devices having the same infrared pattern.
Claim 2
Miller, as combined with Kwon, teaches the method of claim 1, wherein, when the primary control mode is using 3D gestures, the method further comprises:
identifying a library of analogous 3D gestures 
“[C]omputing system 700 may include a skeletal modeling module 712 configured to receive imaging information from a depth camera 720 (described below) and identify and/or interpret one or more postures and gestures performed by a user.” Miller ¶ 72.
that are analogous to control manipulations performed using the matching user manipulable hand held input device;
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command.” Miller ¶ 45.
detecting a gesture in the 3D sensor space;
“The virtual skeleton may be used to recognize one or more gestures performed by user 302.” Miller ¶ 45. Note that “[e]ach joint may have at least three degrees of freedom (e.g., world space x, y, z). As such, each joint of the virtual skeleton is defined with a three-dimensional position.” Miller ¶ 39.
identifying the gesture from the library of analogous 3D gestures;
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command, and the virtual skeleton may be analyzed over one or more frames to determine if that gesture has been performed.” Miller ¶ 45.
identifying a signal corresponding to the identified gesture in the library of analogous 3D gestures, the identified signal mimicking one signal, of the one or more signals, for performing the specific control manipulation from the matching user manipulable hand held input device;
“The recognized gestures may be interpreted by entertainment system 102 in order to send one or more instructions to depth camera 106 to cause the infrared light of depth camera 106 to emit a remote control signal to control an external device, such as display device 104.” Miller ¶ 46.
and providing the identified signal, which mimics the one signal, to the electronic device instructing the electronic device to perform the specific control manipulation.
“For example, responsive to recognizing the ‘change channel up’ gesture, entertainment system 102 may instruct depth camera 106 to emit the infrared signal that causes display device 104 to change the channel up.” Miller ¶ 46; see also ¶ 29 (explaining the depth camera may “mimic the remote control signal that would be emitted from a native remote control configured to control the display device.”).
Claim 3
Miller, as combined with Kwon, teaches the method of claim 2, 
wherein a performance of identified gestures from the library of analogous 3D gestures causes on-screen responsiveness produced by respective control manipulations performed using the matching user manipulable hand held input device.
“For example, responsive to recognizing the ‘change channel up’ gesture, entertainment system 102 may instruct depth camera 106 to emit the infrared signal that causes display device 104 to change the channel up.” Miller ¶ 46.
Claim 4
Miller, as combined with Kwon, teaches the method of claim 3,
wherein the performance of identified gestures from the library of analogous 3D gestures causes an interaction with one or more screen icons responsive to respective control manipulations performed using the matching user manipulable hand held input device.
The broadest reasonable interpretation of a method claim with contingent limitations is that the contingent limitations are optional unless the condition precedent to those contingent limitations are required elements of the claim. MPEP § 2111.04(II.). 
In this case, “the performance of identified gestures from the library of analogous 3D gestures causes an interaction with one or more screen icons” is contingent upon whether or not “respective control manipulations performed using the matching user manipulable hand held input device.” Since claim 4 does not have an affirmative, required condition precedent of “performing respective control manipulations using the matching user manipulable hand held input device,” the contingency for that condition is optional.
Claim 5
Miller, as combined with Kwon, teaches the method of claim 4, wherein the performance of identified gestures from the library of analogous 3D gestures includes 
gesturing with at least one control object, including: generating a representation of the control object and of a movement of the control object.
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command, and the virtual skeleton may be analyzed over one or more frames to determine if that gesture has been performed.” Miller ¶ 45.
Claim 13
Miller, as combined with Kwon, teaches the method of claim 1, further comprising: 
determining that the user has (i) performed a particular gesture or (ii) pressed a button on the user manipulable hand held device; 
Miller at least teaches option (i): “the device command may be received from a skeletal modeling module at 210.” Miller ¶ 27.
and determining the primary control mode based on whether the user has (i) performed the particular gesture or (ii) pressed a button on the user manipulable hand held device.
Likewise, among these two optional alternatives, Miller at least teaches option (i): “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27.
Claim 14
Miller, as combined with Kwon, teaches the method of claim 1, further comprising 
controlling the electronic device using both 3D gestures 
“[T]he device command may be received from a skeletal modeling module at 210,” via the depth camera, and then “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27. 
and using control manipulations directly from the user manipulable hand held input device.
Additionally, the user may control the display device 104 via signals “emitted from a native remote control device to an associated external device, such as display device 104, controlled by the native remote control.” Miller ¶ 50.
Claim 15
Miller, as combined with Kwon, teaches:
A method performed by a gesture recognition and control system for controlling a display using gestures, the method including:
As shown in FIG. 5, “a method 500 for learning remote control signals for controlling an external device is illustrated. Method 500 may be carried out by an entertainment system (e.g., entertainment system 102 of FIG. 1).” Miller ¶ 50. “Entertainment system 102 is one non-limiting example of computing system 700,” Miller ¶ 59 (referring FIG. 7), and therefore, all of the foregoing will be discussed together, and this rejection will refer entertainment system 102 and computing system 700 interchangeably.
capturing, in a three-dimensional (3D) sensor space, an image including a user manipulable hand held input device that causes on-screen actions on the display and a body part of a user;
“Method 500 includes, at 502, receiving signal information indicating an infrared remote control signal observed by a depth camera . . . emitted from a native remote control device to an associated external device, such as display device 104, controlled by the native remote control.” Miller ¶ 50. Additionally, as shown in FIG. 7, “[d]epth camera 720 may include an infrared light 722 and a depth camera 724 (also referred to as an infrared light camera),” and are further “configured to acquire video of a scene including one or more human subjects” and “to process the acquired video to identify one or more postures and/or gestures of the user.” Miller ¶ 73. As will be discussed in further detail, the remote control signal may cause on-screen actions such as changing a channel of the display. See Miller ¶ 51.
finding an entry in a database of multiple user manipulable hand held input devices that matches the image of the user manipulable hand held input device, by comparing 
At step 506, “upon receiving the signal information of the remote control signal, the entertainment system may communicate identifying characteristics of the remote control signal to a remote service. The remote service may use the identifying characteristics to lookup the objective [of the remote control signal] (e.g., change channel up).” Miller ¶ 51. 
wherein each user manipulable hand held input device having an entry in the database respectively generates one or more signals in response to performing one or more specific control manipulations with each respective user manipulable hand held input device;
The remote service is able to look up the definition of the remote control signal because it stores “specific remote control signals for a particular external device.” Miller ¶ 49; see also Miller ¶ 51 (“the remote service may also send other objectives associated with other remote control signals. As a non-limiting example, if the change channel up command corresponds to a particular model of display device, all remote control signals corresponding to that model of display device may be sent.”).
determining a primary control mode of primarily controlling the display using 3D gestures or using control manipulations directly from the user manipulable hand held input device; and
Having learned the infrared signal from the native remote control and the signal’s corresponding objective, the entertainment system 102 is now able to perform method 200 for using a non-infrared emitting control device to control an external device. In particular, “the device command may be received from a skeletal modeling module at 210,” via the depth camera, and then “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27. 
controlling the display using the determined primary control mode.
In response, “at 214, method 200 includes sending an instruction to the depth camera indicating the remote control signal to emit from the depth camera. The remote control signal may be configured to cause the external device to perform an action associated with the device command.” Miller ¶ 28.
Since Miller only discloses comparing a portion of the user manipulable hand held device (i.e., its infrared signal) to multiple user manipulable hand held input devices included in a database, Miller cannot be said to explicitly disclose “comparing the user manipulable hand held device of the capture image to the multiple user manipulable hand held input devices included in the database.”
Kwon, however, teaches:
comparing the user manipulable hand held input device of the captured image to the multiple user manipulable hand held input devices included in the database, 
“A user may capture the first electronic device 300 that is to be connected to another electronic device, for example, the image display device 100, by using the camera 236 built in the portable terminal 200.” Kwon ¶ 119. “Then, the control unit 280 may identify identification information such as the product name or the model name of the first electronic device 300 by using an image outputted from the camera 236. For this, a database for searching a product having a similar appearance to the first electronic device 300 may be established in the storage unit 270, or a character recognition algorithm for recognizing the product name or the model name of the first electronic device 300 through the image may be performed by the control unit 280.” Kwon ¶ 120.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Miller’s camera-based recognition of a handheld device by supplementing the lookup with Kwon’s technique of using a database for searching a product having a similar appearance to the device (rather than merely having a similar infrared signal appearance). One would have been motivated to use Kwon’s image lookup technique to improve Miller because Kwon’s lookup technique would help resolve ambiguities between different remote control devices having the same infrared pattern.
Claim 16
Claim 16 is directed to a computing system that performs substantially the same computer-driven method as claim 1, and is therefore rejected according to the same findings and rationale as provided above for claim 1.

II.	MILLER AND ADMITTED PRIOR ART TEACH CLAIMS 1–5 AND 13–16.
Claims 1–5 and 13–16 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of the Applicant’s admissions of prior art in at least paragraphs 37, 38, and 40 of the originally filed specification (“Admitted Prior Art”).
Claim 1
Miller teaches:
A method performed by a gesture recognition and control system for using gestures to supplant or augment use of a user manipulable hand held input device coupled to an electronic device, the method including:
As shown in FIG. 5, “a method 500 for learning remote control signals for controlling an external device is illustrated. Method 500 may be carried out by an entertainment system (e.g., entertainment system 102 of FIG. 1).” Miller ¶ 50. “Entertainment system 102 is one non-limiting example of computing system 700,” Miller ¶ 59 (referring FIG. 7), and therefore, all of the foregoing will be discussed together, and this rejection will refer entertainment system 102 and computing system 700 interchangeably.
capturing, in a three-dimensional (3D) sensor space, an image including the user manipulable hand held input device and a body part of a user;
“Method 500 includes, at 502, receiving signal information indicating an infrared remote control signal observed by a depth camera . . . emitted from a native remote control device to an associated external device, such as display device 104, controlled by the native remote control.” Miller ¶ 50. Additionally, as shown in FIG. 7, “[d]epth camera 720 may include an infrared light 722 and a depth camera 724 (also referred to as an infrared light camera),” and are further “configured to acquire video of a scene including one or more human subjects” and “to process the acquired video to identify one or more postures and/or gestures of the user.” Miller ¶ 73.
finding an entry in a database of multiple user manipulable hand held input devices that matches the image of the user manipulable hand held input device by comparing 
At step 506, “upon receiving the signal information of the remote control signal, the entertainment system may communicate identifying characteristics of the remote control signal to a remote service. The remote service may use the identifying characteristics to lookup the objective [of the remote control signal] (e.g., change channel up).” Miller ¶ 51. 
wherein each user manipulable hand held input device, having an entry in the database, respectively generates one or more signals in response to performing one or more specific control manipulations with each respective user manipulable hand held input device;
The remote service is able to look up the definition of the remote control signal because it stores “specific remote control signals for a particular external device.” Miller ¶ 49; see also Miller ¶ 51 (“the remote service may also send other objectives associated with other remote control signals. As a non-limiting example, if the change channel up command corresponds to a particular model of display device, all remote control signals corresponding to that model of display device may be sent.”).
determining a primary control mode of primarily controlling the electronic device using 3D gestures or using control manipulations directly from the user manipulable hand held input device; and
Having learned the infrared signal from the native remote control and the signal’s corresponding objective, the entertainment system 102 is now able to perform method 200 for using a non-infrared emitting control device to control an external device. In particular, “the device command may be received from a skeletal modeling module at 210,” via the depth camera, and then “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27. 
controlling the electronic device using the determined primary control mode.
In response, “at 214, method 200 includes sending an instruction to the depth camera indicating the remote control signal to emit from the depth camera. The remote control signal may be configured to cause the external device to perform an action associated with the device command.” Miller ¶ 28.
Since Miller only discloses comparing a portion of the user manipulable hand held device (i.e., its infrared signal) to multiple user manipulable hand held input devices included in a database, Miller cannot be said to explicitly disclose “comparing the user manipulable hand held device of the capture image to the multiple user manipulable hand held input devices included in the database.”
Admitted Prior Art, however, teaches:
comparing the user manipulable hand held device of the capture image to the multiple user manipulable hand held input devices included in the database
An “object-recognition module 156 can compare [a] detected object 114 to reference images or object templates electronically stored in an object database 214 using conventional comparison algorithms (such as database lookup).” (Spec. ¶ 38) (emphasis added); (see also Spec. ¶ 40 (“Image analysis, including object detection, object analysis, and object recognition in 3D space and in real time can be performed using a conventional approach”)). Notably, not only are the comparison algorithms admitted as “conventional,” but additionally, the Applicant further admits that the object-recognition module 156 itself (i.e., the module responsible for doing the claimed comparison) is “conventional and well-characterized in the art.” (Spec. ¶ 37).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the conventional comparison algorithms in the admitted prior art to Miller’s method 500. To be clear, the proposed combination does not involve replacing Miller’s technique of looking up the infrared signal. Rather, in this proposed combination, the skilled artisan would have used the admitted conventional image lookup in conjunction with Miller’s infrared signal lookup in order to provide a more accurate and precise lookup than if Miller’s infrared signal lookup were used alone. 
The rationale for this conclusion of obviousness is that “the mere application of a known technique to a piece of prior art ready for the improvement” is prima facie obvious. KSR Int’l v. Teleflex, Inc., 550 U.S. 398, 417 (2007). In accordance with MPEP § 2143(I.)(D.), the above conclusion and rationale are supported by the following findings of fact:
(1) The prior art (Miller) contained a “base” method of using a camera to look up the identity of an input device (inter alia) for all of the reasons set forth in the claim mappings above. The claimed invention can be seen as an “improvement” over Miller’s method, because there is a known problem in the art of multiple remote control brands using the same infrared pattern, and in those cases, Miller would fail due to the ambiguity, whereas the claimed invention would succeed, since claim 1 requires that “an image including the remote (e.g., a user manipulable hand held input device) is captured and that the captured image including the remote (e.g., the user manipulable hand held input device) is used to find the entry in the database to identify a match.” (Amendment and Response 9 (October 7, 2020)).
 For evidence of the aforementioned known problem of multiple remote control brands using the same infrared pattern, see, e.g., Rick Maybury, How do I stop two remote control signals interfering with each other?, The Telegraph, (Dec. 7, 2011) <https://www.telegraph.co.uk/technology/advice/8931563/How-do-I-stop-two-remote-control-signals-interfering-with-each-other.html>; U.S. Patent Application Publication No. 2005/0135379 A1 (“a universal remote control device may further confuse the situation by creating ambiguities as to which remote control device can perform a specific function for a particular product”); NETGEAR, Universal Remote User Manual A-6 to A-7 (March 2009), <https://www.downloads.netgear.com/files/​EVA9000_​9150_UM_Remote_27MAR09.pdf> (listing the same infrared programming code “30000” for several different brands of CD players (e.g., DMK, Kenwood, Optimus, RadioShack, etc.). 
(2) The admitted prior art contained a known technique—“using conventional comparison algorithms (such as database lookup)” to compare an image of an input device against a database of reference images of devices (Spec. ¶ 38)—that is applicable to Miller’s method of discovering the identity of an input device.
(3) One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable result of resolving the aforementioned ambiguity, and therefore resulted in an improved system. The evidence for this finding is the same as the evidence presented above for finding (1).
(4) Since all of the findings under Graham have been resolved by the above evidence and there is no evidence on the record in support of or against secondary considerations of nonobviousness, no additional findings are necessary under Graham to reach this conclusion of obviousness.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the conventional comparison algorithms in the admitted prior art to Miller’s method 500.
Claim 2
Miller, as combined with Admitted Prior Art, teaches the method of claim 1, wherein, when the primary control mode is using 3D gestures, the method further comprises:
identifying a library of analogous 3D gestures 
“[C]omputing system 700 may include a skeletal modeling module 712 configured to receive imaging information from a depth camera 720 (described below) and identify and/or interpret one or more postures and gestures performed by a user.” Miller ¶ 72.
that are analogous to control manipulations performed using the matching user manipulable hand held input device;
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command.” Miller ¶ 45.
detecting a gesture in the 3D sensor space;
“The virtual skeleton may be used to recognize one or more gestures performed by user 302.” Miller ¶ 45. Note that “[e]ach joint may have at least three degrees of freedom (e.g., world space x, y, z). As such, each joint of the virtual skeleton is defined with a three-dimensional position.” Miller ¶ 39.
identifying the gesture from the library of analogous 3D gestures;
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command, and the virtual skeleton may be analyzed over one or more frames to determine if that gesture has been performed.” Miller ¶ 45.
identifying a signal corresponding to the identified gesture in the library of analogous 3D gestures, the identified signal mimicking one signal, of the one or more signals, for performing the specific control manipulation from the matching user manipulable hand held input device;
“The recognized gestures may be interpreted by entertainment system 102 in order to send one or more instructions to depth camera 106 to cause the infrared light of depth camera 106 to emit a remote control signal to control an external device, such as display device 104.” Miller ¶ 46.
and providing the identified signal, which mimics the one signal, to the electronic device instructing the electronic device to perform the specific control manipulation.
“For example, responsive to recognizing the ‘change channel up’ gesture, entertainment system 102 may instruct depth camera 106 to emit the infrared signal that causes display device 104 to change the channel up.” Miller ¶ 46; see also ¶ 29 (explaining the depth camera may “mimic the remote control signal that would be emitted from a native remote control configured to control the display device.”).
Claim 3
Miller, as combined with Admitted Prior Art, teaches the method of claim 2, 
wherein a performance of identified gestures from the library of analogous 3D gestures causes on-screen responsiveness produced by respective control manipulations performed using the matching user manipulable hand held input device.
“For example, responsive to recognizing the ‘change channel up’ gesture, entertainment system 102 may instruct depth camera 106 to emit the infrared signal that causes display device 104 to change the channel up.” Miller ¶ 46.
Claim 4
Miller, as combined with Admitted Prior Art, teaches the method of claim 3,
wherein the performance of identified gestures from the library of analogous 3D gestures causes an interaction with one or more screen icons responsive to respective control manipulations performed using the matching user manipulable hand held input device.
The broadest reasonable interpretation of a method claim with contingent limitations is that the contingent limitations are optional unless the condition precedent to those contingent limitations are required elements of the claim. MPEP § 2111.04(II.). 
In this case, “the performance of identified gestures from the library of analogous 3D gestures causes an interaction with one or more screen icons” is contingent upon whether or not “respective control manipulations performed using the matching user manipulable hand held input device.” Since claim 4 does not have an affirmative, required condition precedent of “performing respective control manipulations using the matching user manipulable hand held input device,” the contingency for that condition is optional.
Claim 5
Miller, as combined with Admitted Prior Art, teaches the method of claim 4, wherein the performance of identified gestures from the library of analogous 3D gestures includes 
gesturing with at least one control object, including: generating a representation of the control object and of a movement of the control object.
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command, and the virtual skeleton may be analyzed over one or more frames to determine if that gesture has been performed.” Miller ¶ 45.
Claim 13
Miller, as combined with Admitted Prior Art, teaches the method of claim 1, further comprising: 
determining that the user has (i) performed a particular gesture or (ii) pressed a button on the user manipulable hand held device; 
Miller at least teaches option (i): “the device command may be received from a skeletal modeling module at 210.” Miller ¶ 27.
and determining the primary control mode based on whether the user has (i) performed the particular gesture or (ii) pressed a button on the user manipulable hand held device.
Likewise, among these two optional alternatives, Miller at least teaches option (i): “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27.
Claim 14
Miller, as combined with Admitted Prior Art, teaches the method of claim 1, further comprising 
controlling the electronic device using both 3D gestures 
“[T]he device command may be received from a skeletal modeling module at 210,” via the depth camera, and then “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27. 
and using control manipulations directly from the user manipulable hand held input device.
Additionally, the user may control the display device 104 via signals “emitted from a native remote control device to an associated external device, such as display device 104, controlled by the native remote control.” Miller ¶ 50.
Claim 15
Miller, as combined with Admitted Prior Art, teaches:
A method performed by a gesture recognition and control system for controlling a display using gestures, the method including:
As shown in FIG. 5, “a method 500 for learning remote control signals for controlling an external device is illustrated. Method 500 may be carried out by an entertainment system (e.g., entertainment system 102 of FIG. 1).” Miller ¶ 50. “Entertainment system 102 is one non-limiting example of computing system 700,” Miller ¶ 59 (referring FIG. 7), and therefore, all of the foregoing will be discussed together, and this rejection will refer entertainment system 102 and computing system 700 interchangeably.
capturing, in a three-dimensional (3D) sensor space, an image including a user manipulable hand held input device that causes on-screen actions on the display and a body part of a user;
“Method 500 includes, at 502, receiving signal information indicating an infrared remote control signal observed by a depth camera . . . emitted from a native remote control device to an associated external device, such as display device 104, controlled by the native remote control.” Miller ¶ 50. Additionally, as shown in FIG. 7, “[d]epth camera 720 may include an infrared light 722 and a depth camera 724 (also referred to as an infrared light camera),” and are further “configured to acquire video of a scene including one or more human subjects” and “to process the acquired video to identify one or more postures and/or gestures of the user.” Miller ¶ 73. As will be discussed in further detail, the remote control signal may cause on-screen actions such as changing a channel of the display. See Miller ¶ 51.
finding an entry in a database of multiple user manipulable hand held input devices that matches the image of the user manipulable hand held input device, by comparing 
At step 506, “upon receiving the signal information of the remote control signal, the entertainment system may communicate identifying characteristics of the remote control signal to a remote service. The remote service may use the identifying characteristics to lookup the objective [of the remote control signal] (e.g., change channel up).” Miller ¶ 51. 
wherein each user manipulable hand held input device having an entry in the database respectively generates one or more signals in response to performing one or more specific control manipulations with each respective user manipulable hand held input device;
The remote service is able to look up the definition of the remote control signal because it stores “specific remote control signals for a particular external device.” Miller ¶ 49; see also Miller ¶ 51 (“the remote service may also send other objectives associated with other remote control signals. As a non-limiting example, if the change channel up command corresponds to a particular model of display device, all remote control signals corresponding to that model of display device may be sent.”).
determining a primary control mode of primarily controlling the display using 3D gestures or using control manipulations directly from the user manipulable hand held input device; and
Having learned the infrared signal from the native remote control and the signal’s corresponding objective, the entertainment system 102 is now able to perform method 200 for using a non-infrared emitting control device to control an external device. In particular, “the device command may be received from a skeletal modeling module at 210,” via the depth camera, and then “[t]he skeletal modeling module may be configured to recognize natural user input gestures physically performed by a user.” Miller ¶ 27. 
controlling the display using the determined primary control mode.
In response, “at 214, method 200 includes sending an instruction to the depth camera indicating the remote control signal to emit from the depth camera. The remote control signal may be configured to cause the external device to perform an action associated with the device command.” Miller ¶ 28.
Since Miller only discloses comparing a portion of the user manipulable hand held device (i.e., its infrared signal) to multiple user manipulable hand held input devices included in a database, Miller cannot be said to explicitly disclose “comparing the user manipulable hand held device of the capture image to the multiple user manipulable hand held input devices included in the database.”
Admitted Prior Art, however, teaches:
comparing the user manipulable hand held input device of the captured image to the multiple user manipulable hand held input devices included in the database, 
An “object-recognition module 156 can compare [a] detected object 114 to reference images or object templates electronically stored in an object database 214 using conventional comparison algorithms (such as database lookup).” (Spec. ¶ 38) (emphasis added); (see also Spec. ¶ 40 (“Image analysis, including object detection, object analysis, and object recognition in 3D space and in real time can be performed using a conventional approach”)). Notably, not only are the comparison algorithms admitted as “conventional,” but additionally, the Applicant further admits that the object-recognition module 156 itself (i.e., the module responsible for doing the claimed comparison) is “conventional and well-characterized in the art.” (Spec. ¶ 37).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the conventional comparison algorithms in the admitted prior art to Miller’s method 500. To be clear, the proposed combination does not involve replacing Miller’s technique of looking up the infrared signal. Rather, in this proposed combination, the skilled artisan would have used the admitted conventional image lookup in conjunction with Miller’s infrared signal lookup in order to provide a more accurate and precise lookup than if Miller’s infrared signal lookup were used alone. 
The rationale for this conclusion of obviousness is that “the mere application of a known technique to a piece of prior art ready for the improvement” is prima facie obvious. KSR Int’l v. Teleflex, Inc., 550 U.S. 398, 417 (2007). In accordance with MPEP § 2143(I.)(D.), the above conclusion and rationale are supported by the following findings of fact:
(1) The prior art (Miller) contained a “base” method of using a camera to look up the identity of an input device (inter alia) for all of the reasons set forth in the claim mappings above. The claimed invention can be seen as an “improvement” over Miller’s method, because there is a known problem in the art of multiple remote control brands using the same infrared pattern, and in those cases, Miller would fail due to the ambiguity, whereas the claimed invention would succeed, since claim 1 requires that “an image including the remote (e.g., a user manipulable hand held input device) is captured and that the captured image including the remote (e.g., the user manipulable hand held input device) is used to find the entry in the database to identify a match.” (Amendment and Response 9 (October 7, 2020)).
 For evidence of the aforementioned known problem of multiple remote control brands using the same infrared pattern, see, e.g., Rick Maybury, How do I stop two remote control signals interfering with each other?, The Telegraph, (Dec. 7, 2011) <https://www.telegraph.co.uk/technology/advice/8931563/How-do-I-stop-two-remote-control-signals-interfering-with-each-other.html>; U.S. Patent Application Publication No. 2005/0135379 A1 (“a universal remote control device may further confuse the situation by creating ambiguities as to which remote control device can perform a specific function for a particular product”); NETGEAR, Universal Remote User Manual A-6 to A-7 (March 2009), <https://www.downloads.netgear.com/files/​EVA9000_​9150_UM_Remote_27MAR09.pdf> (listing the same infrared programming code “30000” for several different brands of CD players (e.g., DMK, Kenwood, Optimus, RadioShack, etc.). 
(2) The admitted prior art contained a known technique—“using conventional comparison algorithms (such as database lookup)” to compare an image of an input device against a database of reference images of devices (Spec. ¶ 38)—that is applicable to Miller’s method of discovering the identity of an input device.
(3) One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable result of resolving the aforementioned ambiguity, and therefore resulted in an improved system. The evidence for this finding is the same as the evidence presented above for finding (1).
(4) Since all of the findings under Graham have been resolved by the above evidence and there is no evidence on the record in support of or against secondary considerations of nonobviousness, no additional findings are necessary under Graham to reach this conclusion of obviousness.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the conventional comparison algorithms in the admitted prior art to Miller’s method 500.
Claim 16
Claim 16 is directed to a computing system that performs substantially the same computer-driven method as claim 1, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
III.	MILLER, ADMITTED PRIOR ART, AND BUTIN TEACH CLAIM 6.
Claim 6 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Admitted Prior Art as applied to claim 2 above, and further in view of U.S. Patent Application Publication no. 2010/0205529 A1 (hereafter “Butin”).
Claim 6
Miller, as combined with Admitted Prior Art, teaches the method of claim 2, and further teaches
the control manipulations include at least a click of a first button on the matching user manipulable hand held input device
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command.” Miller ¶ 45.
Miller does not appear to explicitly disclose whether or not the control manipulations include at least a click of a first button on the matching user manipulable hand held input device, a click of a second button of the matching user manipulable hand held input device and a double click of the first or second button of the matching user manipulable hand held input device.
Butin, however, teaches a method wherein:
the control manipulations include at least a click of a first button on the matching user manipulable hand held input device, a click of a second button of the matching user manipulable hand held input device and a double click of the first or second button of the matching user manipulable hand held input device.
“During playback of a guidance script 151, the script player 152 may be able to perform one or more operations on the guided application 150, for example, imitation of mouse actions, imitations of keyboard presses or keystrokes, or the like. Imitation of mouse actions may include, for example, imitation of right single-click, left single-click, right double-click, left double-click, drag and drop using right or left mouse button, or the like.” Butin ¶ 102.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Miller by allowing Miller’s entertainment system to simulate clicks of the left or right button, and to simulate double clicks thereof, as taught by Butin. One would have been motivated to combine Butin with Miller because mouse inputs are so common and widespread that it would be more practical to allow Miller’s system to simulate a mouse.
IV.	MILLER, KWON, AND BUTIN TEACH CLAIM 6.
Claim 6 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Kwon as applied to claim 2 above, and further in view of Butin
Claim 6
Miller, as combined with Kwon, teaches the method of claim 2, and further teaches
the control manipulations include at least a click of a first button on the matching user manipulable hand held input device
“As a non-limiting example, a particular user gesture may correspond to a ‘change channel up’ command.” Miller ¶ 45.
Miller does not appear to explicitly disclose whether or not the control manipulations include at least a click of a first button on the matching user manipulable hand held input device, a click of a second button of the matching user manipulable hand held input device and a double click of the first or second button of the matching user manipulable hand held input device.
Butin, however, teaches a method wherein:
the control manipulations include at least a click of a first button on the matching user manipulable hand held input device, a click of a second button of the matching user manipulable hand held input device and a double click of the first or second button of the matching user manipulable hand held input device.
“During playback of a guidance script 151, the script player 152 may be able to perform one or more operations on the guided application 150, for example, imitation of mouse actions, imitations of keyboard presses or keystrokes, or the like. Imitation of mouse actions may include, for example, imitation of right single-click, left single-click, right double-click, left double-click, drag and drop using right or left mouse button, or the like.” Butin ¶ 102.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Miller by allowing Miller’s entertainment system to simulate clicks of the left or right button, and to simulate double clicks thereof, as taught by Butin. One would have been motivated to combine Butin with Miller because mouse inputs are so common and widespread that it would be more practical to allow Miller’s system to simulate a mouse.

V.	MILLER, ADMITTED PRIOR ART, AND MURILLO TEACH CLAIMS 7 AND 9.
Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Admitted Prior Art as applied to claim 4 above, and further in view of U.S. Patent Application Publication no. 2011/0173204 (hereafter “Murillo”).

Claim 7
Miller, as combined with Admitted Prior Art, teaches the method of claim 4, but does not appear to explicitly disclose the training sequence set forth in claim 7.
Murillo, however, teaches
populating the library of analogous gestures, including:
Murillo’s process FIG. 3C is directed to populating a dictionary of gestures, as described below.
receiving a selection from a user of a control manipulation performed using the detected standard input device;
In step 333, the process of FIG. 3C determines an on-screen action for which it would like the user to perform a gesture. See Murillo ¶ 62. One of ordinary skill in the art would have been able to use this disclosure to supplement Praphul’s disclosure of receiving a selection from a user. See Praphul ¶ 17 (performing the “BACK” and “FORWARD” gestures causes a DVD to skip to the previous or next chapter, respectively); Praphul ¶ 18 (the “MAXIMIZE” AND “MINIMIZE” gestures increase or decrease the visual display area of an image or video). 
prompting the user to perform a gesture; 
“[A]t 336 the system may display a picture, demonstrate a zoom operation on the picture, and then request the user to perform the preferred gesture that will result in the same zoom operation.” Murillo ¶ 62.
assigning the gesture as analogous to the selected control manipulation; and updating the library of analogous gestures to include the assigned gesture.
“The user may motion or pose in a manner that is intuitive or preferred by the user to result in a zoom operation such as the one demonstrated by the system.” Murillo ¶ 62. Following the prompt, “the system may capture data representative of the user's gesture at 337 and detect the performed gesture at 338. The system may record the gesture information to define the parameters for the user's gesture, such as for a user's zoom operation.” Murillo ¶ 66.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Murrillo’s training sequence to Miller’s entertainment system 104. One would have been motivated to combine Miller with Murillo because two dimensional gestures (or standard input devices) “can be difficult to learn, thus creating a barrier between the user and [the] applications.” Murillo ¶ 1.
Claim 9
Miller, as combined with Admitted Prior Art, teaches the method of claim 4, but does not appear to explicitly disclose the training sequence set forth in claim 9.
Murillo, however, teaches
populating the library of analogous gestures, including:
Murillo’s process FIG. 3C is directed to populating a dictionary of gestures, as described below.
receiving a selection from a user of a control manipulation performed using the detected standard input device;
In step 333, the process of FIG. 3C determines an on-screen action for which it would like the user to perform a gesture. See Murillo ¶ 62. One of ordinary skill in the art would have been able to use this disclosure to supplement Praphul’s disclosure of receiving a selection from a user. See Praphul ¶ 17 (performing the “BACK” and “FORWARD” gestures causes a DVD to skip to the previous or next chapter, respectively); Praphul ¶ 18 (the “MAXIMIZE” AND “MINIMIZE” gestures increase or decrease the visual display area of an image or video). 
prompting the user to perform a gesture; 
“[A]t 336 the system may display a picture, demonstrate a zoom operation on the picture, and then request the user to perform the preferred gesture that will result in the same zoom operation.” Murillo ¶ 62.
assigning the gesture as analogous to the selected control manipulation; and updating the library of analogous gestures to include the assigned gesture.
“The user may motion or pose in a manner that is intuitive or preferred by the user to result in a zoom operation such as the one demonstrated by the system.” Murillo ¶ 62. Following the prompt, “the system may capture data representative of the user's gesture at 337 and detect the performed gesture at 338. The system may record the gesture information to define the parameters for the user's gesture, such as for a user's zoom operation.” Murillo ¶ 66.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Murrillo’s training sequence to Miller’s entertainment system 104. One would have been motivated to combine Miller with Murillo because two dimensional gestures (or standard input devices) “can be difficult to learn, thus creating a barrier between the user and [the] applications.” Murillo ¶ 1.
VI.	MILLER, KWON, AND MURILLO TEACH CLAIMS 7 AND 9.
Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Kwon as applied to claim 4 above, and further in view of Murillo.
Claim 7
Miller, as combined with Kwon, teaches the method of claim 4, but does not appear to explicitly disclose the training sequence set forth in claim 7.
Murillo, however, teaches
populating the library of analogous gestures, including:
Murillo’s process FIG. 3C is directed to populating a dictionary of gestures, as described below.
receiving a selection from a user of a control manipulation performed using the detected standard input device;
In step 333, the process of FIG. 3C determines an on-screen action for which it would like the user to perform a gesture. See Murillo ¶ 62. One of ordinary skill in the art would have been able to use this disclosure to supplement Praphul’s disclosure of receiving a selection from a user. See Praphul ¶ 17 (performing the “BACK” and “FORWARD” gestures causes a DVD to skip to the previous or next chapter, respectively); Praphul ¶ 18 (the “MAXIMIZE” AND “MINIMIZE” gestures increase or decrease the visual display area of an image or video). 
prompting the user to perform a gesture; 
“[A]t 336 the system may display a picture, demonstrate a zoom operation on the picture, and then request the user to perform the preferred gesture that will result in the same zoom operation.” Murillo ¶ 62.
assigning the gesture as analogous to the selected control manipulation; and updating the library of analogous gestures to include the assigned gesture.
“The user may motion or pose in a manner that is intuitive or preferred by the user to result in a zoom operation such as the one demonstrated by the system.” Murillo ¶ 62. Following the prompt, “the system may capture data representative of the user's gesture at 337 and detect the performed gesture at 338. The system may record the gesture information to define the parameters for the user's gesture, such as for a user's zoom operation.” Murillo ¶ 66.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Murrillo’s training sequence to Miller’s entertainment system 104. One would have been motivated to combine Miller with Murillo because two dimensional gestures (or standard input devices) “can be difficult to learn, thus creating a barrier between the user and [the] applications.” Murillo ¶ 1.
Claim 9
Miller, as combined with Kwon, teaches the method of claim 4, but does not appear to explicitly disclose the training sequence set forth in claim 9.
Murillo, however, teaches
populating the library of analogous gestures, including:
Murillo’s process FIG. 3C is directed to populating a dictionary of gestures, as described below.
receiving a selection from a user of a control manipulation performed using the detected standard input device;
In step 333, the process of FIG. 3C determines an on-screen action for which it would like the user to perform a gesture. See Murillo ¶ 62. One of ordinary skill in the art would have been able to use this disclosure to supplement Praphul’s disclosure of receiving a selection from a user. See Praphul ¶ 17 (performing the “BACK” and “FORWARD” gestures causes a DVD to skip to the previous or next chapter, respectively); Praphul ¶ 18 (the “MAXIMIZE” AND “MINIMIZE” gestures increase or decrease the visual display area of an image or video). 
prompting the user to perform a gesture; 
“[A]t 336 the system may display a picture, demonstrate a zoom operation on the picture, and then request the user to perform the preferred gesture that will result in the same zoom operation.” Murillo ¶ 62.
assigning the gesture as analogous to the selected control manipulation; and updating the library of analogous gestures to include the assigned gesture.
“The user may motion or pose in a manner that is intuitive or preferred by the user to result in a zoom operation such as the one demonstrated by the system.” Murillo ¶ 62. Following the prompt, “the system may capture data representative of the user's gesture at 337 and detect the performed gesture at 338. The system may record the gesture information to define the parameters for the user's gesture, such as for a user's zoom operation.” Murillo ¶ 66.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add Murrillo’s training sequence to Miller’s entertainment system 104. One would have been motivated to combine Miller with Murillo because two dimensional gestures (or standard input devices) “can be difficult to learn, thus creating a barrier between the user and [the] applications.” Murillo ¶ 1.
VII.	MILLER, ADMITTED PRIOR ART, AND PRAPHUL TEACH CLAIM 8.
Claim 8 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Admitted Prior Art as applied to claim 2 above, and further in view of U.S. Patent Application Publication no. 2013/0290911 A1 (hereafter “Praphul”).
Claim 8
Miller, as combined with Admitted Prior Art, teaches the method of claim 2, but does not appear to explicitly disclose determining a control paradigm that “identifies whether the active application is responsive to the matching user manipulable hand held input device or the detected control object.”
Praphul, however, teaches a method wherein:
responsive to matching the user manipulable hand held input device, detecting a control object used to perform a gesture from the library of analogous 3D gestures, determining a control paradigm to control on-screen responsiveness based on an active application running on the electronic device, and wherein the control paradigm identifies whether the active application is responsive to the matching user manipulable hand held input device or the detected control object.
Praphul teaches a control object corresponding to gesture detection module 211 of device A. See Praphul FIG. 2. Referring now to FIG. 5 and Praphul ¶ 25, a host device determines (and thus detects) a destination device in steps 504 and 506, and also decides whether a standard input device (signal receiver 207/217) or the control object (gesture detection module 211) is the intended target (i.e., the active application by virtue of the user’s intent to use that device) of the gesture. Depending on which device is the target, step 504 determines whether to use the paradigm of step 512 (executing a command on the target device directly with the gesture) or the paradigm of step 508 (executing a command on the target device by first converting the gesture into a standard input device format).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add the control paradigm concept to Miller’s entertainment system, as taught by Praphul. One would have been motivated to combine Praphul with Miller because “as the number of devices that require simultaneous operation increases, so does the number of controllers that a user must learn and operate,” Praphul ¶ 1, thus necessitating Praphul’s technique of automating the decision of determining the intended control paradigm based on whichever of the devices would be deemed active.
VIII.	MILLER, KWON, AND PRAPHUL TEACH CLAIM 8.
Claim 8 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Kwon as applied to claim 2 above, and further in view of Praphul.
Claim 8
Miller, as combined with Kwon, teaches the method of claim 2, but does not appear to explicitly disclose determining a control paradigm that “identifies whether the active application is responsive to the matching user manipulable hand held input device or the detected control object.”
Praphul, however, teaches a method wherein:
responsive to matching the user manipulable hand held input device, detecting a control object used to perform a gesture from the library of analogous 3D gestures, determining a control paradigm to control on-screen responsiveness based on an active application running on the electronic device, and wherein the control paradigm identifies whether the active application is responsive to the matching user manipulable hand held input device or the detected control object.
Praphul teaches a control object corresponding to gesture detection module 211 of device A. See Praphul FIG. 2. Referring now to FIG. 5 and Praphul ¶ 25, a host device determines (and thus detects) a destination device in steps 504 and 506, and also decides whether a standard input device (signal receiver 207/217) or the control object (gesture detection module 211) is the intended target (i.e., the active application by virtue of the user’s intent to use that device) of the gesture. Depending on which device is the target, step 504 determines whether to use the paradigm of step 512 (executing a command on the target device directly with the gesture) or the paradigm of step 508 (executing a command on the target device by first converting the gesture into a standard input device format).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add the control paradigm concept to Miller’s entertainment system, as taught by Praphul. One would have been motivated to combine Praphul with Miller because “as the number of devices that require simultaneous operation increases, so does the number of controllers that a user must learn and operate,” Praphul ¶ 1, thus necessitating Praphul’s technique of automating the decision of determining the intended control paradigm based on whichever of the devices would be deemed active.
IX.	MILLER, ADMITTED PRIOR ART, AND CLAVIN TEACH CLAIM 10.
Claim 10 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Admitted Prior Art as applied to claim 1 above, and further in view of U.S. Patent Application Publication no. 2011/0173574 A1 (hereafter “Clavin”).
Claim 10
Miller, as combined with Admitted Prior Art, teaches the method of claim 1, but does not explicitly disclose using a predetermined priority level to determine the primary control mode.
Clavin, however, teaches a method comprising:
determining the primary control mode based on a predetermined priority level associated the user manipulable hand held input device.
“If there are similar gestures to those in the reserved gesture set, such as gestures reserved to the platform but also applicable to an application, the gestures may be interpreted with respect to a priority scheme. For example, in this example, the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes.” Clavin ¶ 50.
It should be understood that while Clavin’s disclosure concerns a predetermined priority level for resolving which among multiple gestures controls (rather than which mode of input controls), Clavin nevertheless demonstrates that the analogous concept of resolving input conflicts by relying on a priority scheme was known in the art prior to the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to pre-associate the different forms of input disclosed by Miller with priority levels, as taught by Clavin. One would have been motivated to combine Clavin with Miller because there might be overlap between the different modes of input in Miller’s disclosure (e.g., lifting one’s hand to operate the native remote control might be misinterpreted as a 3D gesture), and therefore, Clavin’s priority scheme helps “an application to avoid confusion.” Clavin ¶ 50.
X.	MILLER, KWON, AND CLAVIN TEACH CLAIM 10.
Claim 10 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Kwon as applied to claim 1 above, and further in view of Clavin.
Claim 10
Miller, as combined with Kwon, teaches the method of claim 1, but does not explicitly disclose using a predetermined priority level to determine the primary control mode.
Clavin, however, teaches a method comprising:
determining the primary control mode based on a predetermined priority level associated the user manipulable hand held input device.
“If there are similar gestures to those in the reserved gesture set, such as gestures reserved to the platform but also applicable to an application, the gestures may be interpreted with respect to a priority scheme. For example, in this example, the platform may have priority such that the gestures are interpreted with respect to the platform control first, then to a second mode, etc. These settings may be set by the system, by a user, packaged with an application, or any other manner for managing the priority of the gestures to cooperate between the possible modes.” Clavin ¶ 50.
It should be understood that while Clavin’s disclosure concerns a predetermined priority level for resolving which among multiple gestures controls (rather than which mode of input controls), Clavin nevertheless demonstrates that the analogous concept of resolving input conflicts by relying on a priority scheme was known in the art prior to the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to pre-associate the different forms of input disclosed by Miller with priority levels, as taught by Clavin. One would have been motivated to combine Clavin with Miller because there might be overlap between the different modes of input in Miller’s disclosure (e.g., lifting one’s hand to operate the native remote control might be misinterpreted as a 3D gesture), and therefore, Clavin’s priority scheme helps “an application to avoid confusion.” Clavin ¶ 50.
XI.	MILLER, ADMITTED PRIOR ART, AND LATTA TEACH CLAIM 17.
Claim 17 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of the Admitted Prior Art, and further in view of U.S. Patent Application Publication no. 2013/0326364 A1 (hereafter “Latta”).
Claim 17
All of the findings with respect to Miller, the Admitted Prior Art, and the elements of claim 15 are hereby incorporated by reference.
Miller only differs from claim 17 to the extent that Miller lacks a head mounted device. Latta, however, teaches a similar that is very similar to that of Miller’s except the system further includes “a head mounted display device including a display element.” Latta ¶ 22.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use Latta’s head mounted display instead of the display provided in Miller’s disclosure. One would have been motivated to combine Latta with Miller because head mounted displays provide a more immersive and interactive experience. 
XII.	MILLER, KWON, AND LATTA TEACH CLAIM 17.
Claim 17 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Miller in view of Kwon, and further in view of Latta.
Claim 17
All of the findings with respect to Miller, Kwon, and the elements of claim 15 are hereby incorporated by reference.
Miller only differs from claim 17 to the extent that Miller lacks a head mounted device. Latta, however, teaches a similar that is very similar to that of Miller’s except the system further includes “a head mounted display device including a display element.” Latta ¶ 22.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use Latta’s head mounted display instead of the display provided in Miller’s disclosure. One would have been motivated to combine Latta with Miller because head mounted displays provide a more immersive and interactive experience. 
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142




/Justin R. Blaufeld/Primary Examiner, Art Unit 2142